Citation Nr: 0832658	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
for Department of Veterans Affairs treatment purposes.

2.  Entitlement to service connection for hearing loss

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for 
service connection for hearing loss, tinnitus, and a dental 
disorder.  The veteran filed a timely appeal to these adverse 
determinations.

In April 2005, the veteran testified at a hearing at the RO 
held via videoconference before the undersigned.  In a June 
2005 decision, the Board denied entitlement to service 
connection for a dental disorder for VA compensation purposes 
and remanded the issues of entitlement to service connection 
for hearing loss, service connection for tinnitus, and 
service connection for a dental disorder for VA treatment 
purposes.  

The issues of the veteran's entitlement to service connection 
for hearing loss and service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a 
result of combat wounds or other trauma during his active 
military service, and he does not meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder for the purpose of VA outpatient treatment, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5103, 
5103A, 5107 (West & Supp. 2008); 38 C.F.R. §§ 3.381 17.161 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters were issued in January 2001, April 2001, August 
2003, August 2005, March 2006, and May 2007.  These VCAA 
letters cumulatively fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in May 2008.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran's service treatment records 
are missing and appear to have been destroyed in a fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri in July 1973.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  As discussed below, VA has made 
numerous attempts to obtain the service medical records, but 
all efforts have been unsuccessful.  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

Otherwise, the claimant's post-service medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

The issue discussed in the decision portion below addresses 
service connection for a dental disorder for VA treatment 
purposes.  There are specific criteria to be met which are 
not dependent on a current VA examination.  Rather, it 
concerns whether the veteran is eligible under VA dental 
classes for treatment.  It does not involve whether the 
claimed dental problems are related to service, unless they 
are trauma-related, which the veteran has denied.  Thus, a 
dental examination is unnecessary.  

The veteran was also sent the appropriate Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) information in May 2008.  


Dental Disorder for VA Treatment Purposes

As previously discussed in the Board's June 2005 decision 
denying service connection for compensation purposes, the 
veteran contends that the nature of his dental treatment in 
service consisted of filling all of his teeth except his 
lower front teeth and extracting some teeth as well.  He 
specifically denied experiencing any dental trauma in 
service.  

Also, as discussed in the Board's prior decision, the service 
medical records are not available for review.  VA has made 
numerous attempts to obtain service medical records, sick and 
morning reports, Surgeon General Office reports, and any 
other pertinent records, to include from the NPRC.  However, 
these efforts have been futile.  Only the veteran's security 
classification log sheets and assignment sheets were obtained 
which did not contain relevant information.  

Nevertheless, as noted, the veteran has made a specific 
denial of inservice dental trauma.  To the extent that the 
veteran stated that he had teeth extracted, to have had 
dental extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  See VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).  The veteran is not a combat 
veteran.  Therefore, the veteran does not have a service-
connected, non-compensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
for the purpose of receiving perpetual VA dental treatment 
(Class II(a)).  38 C.F.R. § 17.161(c).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged in December 1956, the application for this one-
time (Class II) dental treatment must have been submitted 
within one year after service discharge.  The veteran applied 
for dental treatment in July 1999, more than 40 years after 
separation from service.  See 38 C.F.R. § 17.161(b); see also 
Woodson v. Brown, 8 Vet. App. 352, 355 (1995), aff'd in part, 
dismissed in part, 87 F.3d 1304 (1996) (for veteran's who 
were discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a veteran about his 
right to file such a claim).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not established by 
the veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and such treatment 
provided. See 38 C.F.R. § 17.161(f).  Review of the record 
does not show that the veteran had sought VA dental treatment 
prior to the current claim.  There is no evidence 
demonstrating that the veteran has a dental condition that 
impairs or aggravates a service-connected disability (Class 
III).  See 38 C.F.R. § 17.161(g).  The veteran is not in 
receipt of service connected disabilities which are rated as 
100 percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI). See 38 C.F.R. § 17.161(j).

Therefore, the criteria for service connection for a dental 
disorder, for the purpose of entitlement to VA outpatient 
dental treatment, have not been met.

The preponderance of the evidence is against the claim for 
service connection for a dental disorder, including for the 
purposes of obtaining VA dental treatment; there is no doubt 
to be resolved, and thus, service connection is not 
warranted.


ORDER

Entitlement to service connection for a dental disorder, for 
the purposes of VA outpatient dental treatment, is denied.


REMAND

Hearing Loss and Tinnitus

The veteran was afforded a VA audiological evaluation in June 
2003 which revealed tinnitus as well as hearing loss within 
the meaning of 38 C.F.R. § 3.385.  The examiner noted the 
veteran inservice history of claimed noise exposure, but 
provided no independent medical opinion as to the etiology of 
diagnosed tinnitus and hearing loss.  

The Board previously remanded this case in order for an 
attempt to be made to secure the veteran's service medical 
records or other pertinent service records, in order to 
determine if currently diagnosed disorders were manifest 
during service.  As indicated above, although this Remand 
action was undertaken, it yielded negative results.  

Subsequent to the Board's remand, the veteran submitted a 
letter from his private physician, D.M., M.D., dated in June 
2005, who stated that his audiogram showed unequal nerve 
hearing loss, and his prior work up with a negative magnetic 
resonance imaging (MRI) ruled out a lesion in the inner ear 
causing the hearing loss.  The physician indicated that nerve 
hearing loss is usually secondary to acoustic trauma.  With 
his history of prior intense exposure during service, the 
physician opined that this could be the etiology of the nerve 
loss.  He noted that any intense sound exposure can be the 
total or partial cause of the veteran's hearing loss.  

The Board notes that Dr. M. provided an opinion, but this 
opinion used equivocal language.  An award of service 
connection must be based on reliable competent medical 
evidence, and conjectural or speculative opinions as to some 
remote possibility of such relationship are insufficient.  
See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 
94, 97 (1999); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999); Davis v. West, 13 Vet. App. 178, 185 (1999); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Further, the clinical records of this physician are not of 
record and should be obtained.  The veteran is also notified 
that he may submit those records and an additional or 
supplemental medical opinion, if he so chooses.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The veteran served in the Air Force.  He maintains that he 
was exposed to acoustic trauma on the flight line, which is 
plausible.  See 38 U.S.C.A. § 1154(a).  He currently is 
diagnosed as having tinnitus and hearing loss.  The lay and 
medical evidence suggest a possible relationship between 
diagnosed disabilities and service.  In this case, a VA 
examination has diagnosed tinnitus and hearing loss; thus, 
the Board finds that a medical addendum should be obtained 
from the examiner who conducted that examination, or another 
examiner if unavailable, in order to determine if current 
diagnoses are etiologically related to service.  Dr. M.'s 
opinion should be considered and discussed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  After securing the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records, of the veteran's 
treatment by Dr. D.M.  The veteran is 
also notified that he may also submit 
those records and an additional or 
supplemental medical opinion, if he so 
chooses.  

2. A medical addendum should be obtained 
from the examiner who conducted the June 
2003 VA audiological examination, or 
another examiner if unavailable, in order 
to determine if currently diagnosed 
tinnitus and hearing loss are 
etiologically related to service.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Dr. M.'s 
opinion should be considered and 
discussed.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issues on appeal, and afforded 
a reasonable period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


